Citation Nr: 1038779	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  01-10 228	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for obstructive sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of 
tuberculosis (TB) exposure.

4.  Entitlement to service connection for a bilateral shoulder 
disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

7.  Entitlement to service connection for a sacroiliac disorder.

8.  Entitlement to service connection for tinnitus to include as 
secondary to service-connected allergic rhinitis.

9.  Entitlement to a rating in excess of 50 percent for an 
acquired psychiatric disorder.

10.  Entitlement to an initial rating in excess of 10 percent for 
migraine headaches.

11.  Entitlement to an initial compensable rating for allergic 
rhinitis.

12.  Entitlement to a total rating due to individual 
unemployability (TDIU) based upon service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service March 1960 to September 1983, 
which included service in the Republic of Vietnam, where he is 
presumed by VA to have been exposed to herbicides..

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the New Orleans, 
Louisiana Regional Office (RO) (New Orleans RO) of the Department 
of Veterans Affairs (VA) which increased the rating for the 
Veteran's acquired psychiatric disorder from 10 percent to 30 
percent.  A December 2000 rating decision denied the Veteran's 
claims for service connection for bilateral shoulder and knee 
disorders, for bilateral carpal tunnel syndrome, for tinnitus, 
for a bilateral sacroiliac condition, and for headaches.

An August 2001 rating decision granted the Veteran's claim for 
service connection for headaches and assigned an initial rating 
of 10 percent.

Jurisdiction over this matter was transferred to the Montgomery, 
Alabama RO (Montgomery RO) in February 2006.

The Veteran also appeals from an April 2008 rating decision 
issued by the Montgomery RO, which denied his claims for service 
connection for TB exposure and for hypertension and granted his 
claim for service connection for chronic allergic rhinitis, 
assigning an initial noncompensable rating.  This rating decision 
also denied his petition to reopen his previously-denied claim 
for service connection for obstructive sleep apnea.

The Veteran testified before a Veterans Law Judge (VLJ) at a 
March 2002 Travel Board hearing and a copy of that hearing 
transcript is contained in the claims file.  This VLJ is no 
longer employed at the Board.

In April 2004, the Board remanded the Veteran's claims for 
service connection for a bilateral shoulder disorder, a bilateral 
knee disorder, bilateral carpal tunnel syndrome, tinnitus and a 
sacroiliac disorder.  His claims for an increased rating for an 
acquired psychiatric disorder and an increased initial rating for 
headaches were also remanded in April 2004.

The Veteran testified at a December 2008 Decision Review Officer 
(DRO) hearing and before the undersigned Acting Veterans Law 
Judge (AVLJ) at a February 2010 Travel Board hearing.  These 
hearing transcripts have been associated with the claims file.

Additional evidence pertinent to the claim on appeal was 
submitted in February 2010 and subsequent to the issuance of the 
September 2009 supplemental statements of the case (SSOC).  This 
evidence was accompanied by a waiver of RO consideration.  See 38 
C.F.R. § 20.1304 (2009).

The issue of entitlement to an increased rating for a 
prostate disorder was raised by the Veteran during his 
February 2010 hearing but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  The Board also 
notes that the Veteran may have been diagnosed with 
ischemic heart disease and that he served in Vietnam.  As 
such, he therefore may be entitled to service connection 
for ischemic heart disease under the statutory 
presumptions detailed in 75 Fed. Reg. 53,202 (Sept. 8, 
2010).  Therefore, the Board does not have jurisdiction 
over these claims and they are referred to the AOJ 
appropriate action.  

The issues of entitlement to service connection for bilateral 
shoulder and knee disorders, for bilateral carpal tunnel 
syndrome, for a sacroiliac disorder and for tinnitus and to 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed December 2003 rating decision denied service 
connection for obstructive sleep apnea as the evidence of record 
did not establish a nexus between such a condition and service.

2.  The evidence received since the December 2003 rating decision 
is cumulative and/or redundant of information of that was 
previously considered and does not establish a fact necessary to 
substantiate the claim, the absence of which was the basis of the 
previous denial.

3.  The competent evidence of record shows that hypertension was 
not present at time of discharge from service, has not been 
continuous since discharge from service, was not manifested to a 
compensable degree within one year of separation from service and 
is not related to the Veteran's service; presumptive service 
connection due to exposure to herbicides is not warranted.

4.  The Veteran does not currently suffer from residuals of TB 
exposure.

5.  Throughout the course of this appeal, the Veteran's acquired 
psychiatric disorder has been manifested by complaints of 
anxiety, depression, sleep difficulties, concentration 
difficulties, hypervigilance, impairment to mood and 
intermittently impairment to family relations; the record is 
negative for suicidal ideations, obsessional rituals, speech that 
was intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to function 
independently, appropriately or effectively, an inability to 
establish or maintain effective relationships or impairments to 
work, judgment, thinking.

6.  Since the award of service connection, the Veteran's migraine 
headaches have been manifested by daily headaches throughout the 
course of this appeal; the record is negative for prostrating 
attacks, photophobia, phonophobia, nausea or vomiting.

7.  Since the award of service connection, the Veteran's allergic 
rhinitis manifested by congestion, postnasal drip, daytime 
somnolence and sinus tenderness throughout the course of the 
appeal; the clinical evidence was negative for obstruction of the 
nasal passages on both sides of the nose, completion obstruction 
on one side of the nose or the consistent presence of nasal 
polyps.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying service connection 
for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the December 2003 rating decision 
denying service connection for sleep apnea is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 4.104, Diagnostic Code (DC) 7101 (2010).

4.  The criteria for entitlement to service connection for 
residuals of TB exposure have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for a rating in excess of 50 percent for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.126, 4.130, DCs 
9400-9440 (2010).

6.  The criteria for an initial rating in excess of 10 percent 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124, DC 8100 (2010).

7.  The criteria for an initial compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.10, 4.97, DC 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the fourth 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim must notify a 
claimant of the evidence and information (1) that is necessary to 
reopen the claim and (2) that is necessary to establish 
entitlement to the underlying benefit.  The VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake (Vazquez I), 22 Vet. App. 37 (2008). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez I, 
overturning the requirement that VA provide notice that the claim 
could be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki 
(Vazquez II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, 
third, and fourth elements (contained in the Vazquez I decision) 
were not disturbed by the Federal Circuit's decision.  

The VCAA-compliance notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case the RO).  
Pelegrini v. Principi, 18 Vet. App. at 112. However, the VCAA 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  Id.

The claims for higher initial ratings for migraine headaches and 
for allergic rhinitis arise from disagreement with the initial 
rating following the grant of service connection. The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are appropriately 
addressed under the notice provisions of 38 U.S.C. §§ 5104 and 
7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
Veteran's claim for higher initial ratings for migraine headaches 
and for allergic rhinitis.

The Veteran was provided with VCAA notice with regard to his 
request to reopen his claim for service connection for sleep 
apnea in a July 2005 pre-rating letter.  An August 2005 pre-
rating letter provided him with VCAA notice with regard to his 
claim for service connection for exposure to TB and a May 2007 
letter provided such notice with regard to his claim for service 
connection for hypertension.  These letters informed him of the 
evidence required to reopen his claim for service connection for 
sleep apnea and substantiate his claim for service connection for 
exposure to TB.  These letters also informed him of what evidence 
VA would obtain, what evidence he was expected to provide, and of 
what assistance VA could provide in obtaining evidence.  In 
addition, these letters informed him that he should submit any 
information relevant to his claims.  These letters provided 
proper pre-adjudication notice under Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in the 
adjudication May 2007 letter, prior to the initial adjudication 
of the claims for service connection for residuals of TB exposure 
and for hypertension.  This May 2007 letter was also provided 
prior the denial of his request to reopen his claim for service 
connection for sleep apnea.

The July 2005 letter informed the Veteran that his claims to 
establish service connection for sleep apnea had been previously 
denied and provided the reasons for the prior denials, advised 
him of the need for new and material evidence to reopen his 
claims, and provided regulatory definitions of "new" and 
"material."  Proper preadjudication notice in accordance with 
Kent was therefore provided.

A July 2008 letter notified the Veteran that medical or lay 
evidence could be submitted to substantiate his claim for an 
increased rating for the Veteran's acquired psychiatric disorder 
and provided specific examples.  This letter stated that such 
evidence should describe how the Veteran's disability has gotten 
worse based upon personal knowledge and observations.  It also 
notified the Veteran that he could submit statements from his 
employers.  This letter also provided notice with regard to the 
remaining elements outlined in Vazquez I and II, after the 
initial adjudication of the Veteran's claim.  Subsequently, the 
claim was readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case (SOC) or an SSOC, is sufficient to cure a 
timing defect).  Thus, any VCAA notice error in regard to the 
issues decided herein is deemed harmless and does not preclude 
appellate consideration of the matters decided on appeal.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful). 

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination 
or obtain a medical opinion prior to reopening a claim that has 
been finally denied in a prior decision.  38 C.F.R. § 
3.159(c)(4)(C)(iii).

VA has met the duty to assist the Veteran in the development of 
the claims decided herein.  The Veteran's service treatment 
records, available service personnel records, Social Security 
Administration (SSA) records, VA treatment records and various 
private treatment records have been associated with the claims 
file.  He was not afforded a new VA sleep apnea examination but 
such an examination is not required prior to the reopening of his 
claim.  38 C.F.R. § 3.159(c)(4)(C)(iii).  He has been afforded 
multiple VA psychiatric, sinus and neurological examinations.  
The Board finds the SSA, post-service treatment records and lay 
testimony and statements, along with the VA examinations of 
record, are adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

The Veteran has not been afforded a VA examination with regard to 
his claims for service connection for hypertension and for 
residuals of TB exposure.  As detailed below, the Veteran has not 
alleged and the record is negative for evidence of continuous 
symptoms of TB exposure after service or a current disability 
related to TB exposure.  Hypertension was not shown within one 
year of service discharge and the service treatment records were 
negative for such a disorder.  In addition, the Veteran has not 
alleged suffering from hypertension during his service but rather 
that he is entitled to presumptive service connection as the 
disorder with diagnosed within one year of service discharge.  VA 
examinations would therefore not aid the Veteran in 
substantiating either claim and are not required.

In April 2004, the Board remanded the claims for an increased 
rating for an acquired psychiatric disorder and headaches to 
allow the Veteran's VA treatment records to be obtained.  These 
treatment records have been obtained and are located in the 
claims file.  The Board therefore concludes that there has been 
substantial compliance with the terms of the previous remand as 
to this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

The Veteran testified before a VLJ in March 2002 related to his 
claim for an increased rating for his acquired psychiatric 
disorder.  The VLJ asked the Veteran to detail his social 
relationships with his parishioners and friends.  The Veteran 
also provided information regarding his current VA psychiatric 
treatment and his current headache symptoms.  The Veteran and his 
counsel were given the opportunity to ask questions and provide 
additional argument in support of the instant claims.  

In addition, the Veteran testified before the undersigned Acting 
VLJ in a February 2010 hearing.  The undersigned explained what 
was needed substantiate the Veteran's claims, asked him questions 
to ascertain if there was any information that needed to be 
obtained/submitted in support of his claims, and asked the 
Veteran to detail the symptomatology associated with his service-
connected disabilities to include that which might render him 
unemployable.  He was also asked if any physicians have linked 
his sleep apnea to service.  The Veteran and his counsel were 
given the opportunity to ask questions and provide additional 
argument in support of the instant claims.  The Veteran also 
indicated that he was satisfied with the conduct of the hearing.  
The Board therefore concludes that it has fulfilled its duties 
under Bryant.

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If VA either receives or associates with a claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
at any time after VA issues a decision on a claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156.  These official service 
department records include service records that are related to a 
claimed in-service event, injury or disease, regardless of 
whether such records mention a veteran by name.  38 C.F.R. § 
3.156(c).

The Veteran's claim for service connection for sleep apnea was 
denied in a December 2003 rating decision as the record was 
negative for evidence establishing a nexus between this condition 
and service.  This determination was not appealed and thus it is 
final.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.1103.

Evidence considered in the December 2003 rating decision included 
the Veteran's service treatment records, portions of his service 
personnel records, various VA examinations dated through October 
2003, VA treatment records dated through October 2000 and various 
private treatment records.

A December 1959 service entrance examination was negative for any 
relevant abnormalities.  An August 1980 periodic examination was 
also negative for any relevant abnormalities.  A September 1982 
retirement examination that noted mild airflow obstruction had 
been demonstrated on pulmonary function testing (PFT) and found 
that no treatment was indicated.  The Veteran reported ear, nose 
and throat trouble clarified to be multiple ear infections in an 
accompanying September 1982 Report of Medical History (RMH).  
Complaints of persistent snoring were noted in October 1982.  The 
Veteran elected to waive his discharge examination in December 
1982.

A November 1983 VA examination was negative for any complaints 
of, treatment for, or findings related to sleep apnea.  A 
February 1994 VA psychiatric examination, a February 1994 VA 
dermatology examination, a March 1997 VA prostate examination, an 
August 1999 VA orthopedic examination, an August 1999 VA 
genitourinary examination, and an August 1999 VA dermatology 
examination were also negative for any complaints of, treatment 
for, or findings related to sleep apnea.

Terminal insomnia was reported during a September 1999 VA 
psychiatric examination.

An April 2002 private polysomnography report noted an abnormal 
polysomnogram demonstrating sleep-position related apneas during 
REM sleep.

Evidence received since the December 2003 rating decision 
includes VA treatment records dated through February 2010 and SSA 
records.  The Veteran also offered personal testimony at a 
December 2008 DRO hearing and at a February 2010 Travel Board 
hearing.

A May 2006 VA treatment note reflects the Veteran's report that 
he had lost his continuous positive airway pressure (CPAP) 
machine in the Katrina hurricane.  He was provided with a new 
machine in March 2007.

At a December 2008 DRO hearing, the Veteran testified that he was 
first diagnosed with sleep apnea in the late 1990s or early 
2000s.  He experienced loud snoring and had his tonsils and 
adenoids removed during service.

During a February 2010 hearing, the Veteran testified that he was 
not given a sleep test while in service but that he suffered "a 
lot" of sleep problems during service.  He has not been told by 
a physician that his sleep apnea was related to his service.

Duplicate copies of his private treatment records documenting the 
April 2002 diagnosis of sleep apnea were also submitted.

The Veteran's claim for service connection for sleep apnea was 
last denied in a December 2003 rating decision as the record was 
negative for evidence for a nexus between currently diagnosed 
sleep apnea and service.  As such, evidence establishing such a 
nexus is required to reopen the claim.

No such evidence has been received.  The newly submitted VA 
treatment records document his continued treatment for sleep 
apnea but do not address the etiology of this condition.  The 
Veteran's various statements alleging an in-service sleep 
problems had been previously considered by decisionmakers in the 
December 2003 rating decision.  The Veteran indicated in his 
February 2010 hearing that his treating physician has not related 
his sleep apnea to service.

As the additional evidence received since the December 2003 
denial is cumulative or duplicative, new and material evidence 
has not been received to reopen the Veteran's previously-denied 
claim.  The claim is therefore not reopened and the appeal must 
be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Service Connection for Hypertension

The Veteran contends that he is entitled to service connection 
for hypertension as he was diagnosed with the disorder within one 
year of discharge.  However, the evidence fails to show that the 
Veteran's hypertension was manifested to a compensable degree 
within one year after military discharge.

A December 1959 service entrance examination was negative for any 
relevant abnormalities and the Veteran's blood pressure was 
measured to be 134/76.

The Veteran's blood pressure was measured as: 128/76 in July 
1969, 120/70 in September 1969, 124/80 in January 1970, 110/72 in 
January 1971, 130/90 in March 1972, 110/80 in March 1973, 102/66 
in July 1973, 130/84 in November 1973, 120/70 in January 1974, 
110/78 in May 1974, 120/80 in April 1974, 122/72 in February 
1975, 118/78 in April 1975, 122/62 in July 1975, 120/70 in 
October 1975, 110/80 in November 1975, 110/70 in December 1975, 
120/70 in January 1976, 126/88 in February 1976, 120/80 in August 
1976, 130/84 in September 1976, and 100/76 in November 1976.

The Veteran's blood pressure was measured as: 120/80 in November 
1976, 132/86 in December 1976, 140/90 in November 1977, 120/80 in 
December 1977, 126/78 in August 1978, 128/88 in February 1980, 
114/50 in March 1980, 158/100 in March 1980, 108/74 in March 
1980, 112/76 in April 1980, 106/70 in August 1980, 104/70 in 
November 1980, 120/80 in November 1980, 110/78 in February 1981, 
114/72 in March 1981, 106/80 in August 1981, 130/80 in November 
1981, 110/80 in January 1982, 120/90 in January 1983, and 140/90 
and 114/76 in February 1983.

A September 1982 retirement examination was negative for any 
relevant abnormalities and the Veteran's blood pressure was 
measured as 118/84.  He denied suffering from high or low blood 
pressure in an accompanying RMH.  The Veteran elected to waive 
his discharge examination in December 1982.

The Veteran's blood pressure was 138/82 at November 1983 VA 
examination.  He reported that his current medications included 
an antibiotic for his scab and vitamins.

In Tricare treatment notes, the Veteran's blood pressure was 
measured as: 110/90 in January 1985, 130/78 in February 1985, 
148/94 in March 1985, 150/92 and 154/98 in November 1985, 124/80 
in February 1986, 126/78 in March 1986, 132/84 in October 1986, 
138/86 in July 1987, 110/74 in August 1987, 126/88 in January 
1988, 126/84, 116/80and 140/90 in a May 1988, 132/68 in July 
1988, 116/80 and 126/86 in August 1988, 120/80 in September 1988, 
120/82 and 132/80 in October 1988, 136/74 in October 1989, 124/92 
and 112/68 in a June 1990, and 134/80 and 126/84 in September 
1990.

Hypertension was assessed in a September 1990 Tricare treatment 
note.

During subsequent Tricare treatment, the Veteran's blood pressure 
was measured as 142/86 and 156/106 in January 1991 and 142/88 in 
a February 1991.  His systolic measurement ranged from 151 to 113 
and his diastolic measurement ranged from 93 to 69 in a home 
blood pressure log kept between January 1991 and February 1991.  
His hypertension was noted to be controlled. 

At additional follow-ups, the Veteran's blood pressure was 
measured as: 144/86 in February 1991, 142/86 in March 1991, 
140/88 in May 1991, and 136/102 in July 1991.  His blood pressure 
also was measured as: 142/90, 126/90 and 162/100 for which he was 
prescribed Procardia to treat the condition.  Subsequent blood 
pressure readings were 152/100 in November 1991, 136/84 and 
159/95 in December 1991, and 149/89 in a February 1992.  A May 
1992 Tricare treatment note reflects that the Veteran had been 
prescribed Procardia to treat his hypertension; his blood 
pressure was measured as 164/108.  At additional follow-ups, the 
Veteran's blood pressure was measured as: 150/100 and 130/92 in 
May 1992, 162/92, 150/100 and 160/100 in September 1992, 162/96 
in October 1992, 140/92 and 142/92 in November 1992, 136/98 in 
December 1992, 140/90 in January 1993, 128/88 in March 1993, 
148/88 in June 1993, 150/92 in October 1993, 150/90 in December 
1993, and 140/94 in January 1994.

A history of hypertension was reported during a February 1994 VA 
dermatology examination.

During subsequent Tricare treatment, the Veteran's blood pressure 
was measured as: 142/88 and 140/96 in February 1994, 152/90 in 
April 1994, 144/88 in August 1994, 122/86 in September 1994, 
164/92 in November 1994, 160/96 in February 1995, 110/70 in March 
1995, 152/88 in May 1995, 150/80 in August 1995, 134/82 in 
December 1995, and 129/84, 138/86 and 142/80 in a March 1996.  An 
October 1998 Tricare treatment note reflects his blood pressure 
as 130/84, for which he was prescribed hydrochlorothiazide 
(HCTZ).  At additional January 1999 follow-ups, the Veteran's 
blood pressure was measured as 162/90, 138/86, and 152/92 on the 
left and 153/94 on the right, for which he was prescribed 
Lisinopril.

Serial blood pressure readings were showed as "128-155/83-105" 
in a March 1999 Tricare treatment note.  At additional April 1999 
follow-ups, the Veteran's blood pressure was measured as 186/86 
at one visit, while his serial blood pressure measurements ranged 
from 140/94 to 168/106 at a second visit.  An assessment of 
suboptimal blood pressure control was made.  A May 1999 Tricare 
treatment note reflects the Veteran's reports that his blood 
pressure had been trending down.  His blood pressure was measured 
to 134/80.  An assessment of stable hypertension was given.

During an April 2003 private evaluation, the Veteran reported 
being diagnosed with hypertension during a routine check-up in 
1983.

A September 2003 SSA decision awarded the Veteran disability 
benefits, in part, due to his essential hypertension.

The Veteran's blood pressure was measured as: 100/60 in a 
February 2006 VA treatment note and 114/63 in a May 2006 VA 
treatment note.  His hypertension was noted to be controlled in a 
May 2006 VA treatment note.  His blood pressure was measured as 
113/75 in February 2007, 96/69 in March 2007, 124/75 in April 
2007, 114/70 while sitting, 126/80 while lying and 130/81 while 
standing at a June 2007 VA general medical examination, and 
120/79 at an August 2008 VA follow-up.

During his December 2008 DRO hearing, the Veteran testified that 
he was diagnosed with hypertension soon after his discharge from 
service and was prescribed medication.

In a January 2010 VA treatment note, the Veteran's systolic blood 
pressure was noted to average 131 and his diastolic blood 
pressure to average 78.

During his February 2010 hearing, the Veteran testified that he 
was diagnosed with hypertension a year after discharge from 
service.

The Veteran has a current disability as he has been diagnosed 
with hypertension and his history of blood pressure readings 
satisfies the VA statutory requirements for a disability of 
hypertension.  38 C.F.R. § 4.104, DC 7101.  

Hypertension is presumed to be service connected if manifested to 
a compensable degree within one year after military discharge.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.309(a).  See 
38 C.F.R. § 4.104, DC 7101 (defining hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. or 
greater and isolated systolic hypertension as systolic blood 
pressure predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90mm).  Note 1 of that diagnostic code also 
provides that hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  Id., Note 1.  The evidence fails to show 
that the Veteran's hypertension was manifested to a compensable 
degree within one year after military discharge.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that a veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam area.  The diseases 
listed at 38 C.F.R. § 3.309(e), which include ischemic heart 
disease and diabetes mellitus type II, shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent with 
chloracne and porphyria cutanea tarda shall have become manifest 
to a degree of 10 percent or more within one year, after the last 
date on which the Veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii).  Hypertension is not one of the diseases for 
which VA has determined that presumptive service connection based 
on exposure to herbicides used in Vietnam is warranted.  See 75 
Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010); see also 72 Fed. 
Reg. 32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 
(Nov. 7, 1996); and 59 Fed. Reg. 341-46 (Jan. 4, 1994).  
Therefore, service connection may not be granted for hypertension 
on the basis of the presumptive regulatory provisions just 
discussed.  In the absence of a diagnosed disease for which the 
presumption applies, 38 C.F.R. § 3.307(a)(6)(iii) is not 
applicable, and the Veteran's claim of service connection for 
hypertension can only be addressed on a direct basis in this 
decision.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Here, the Veteran's September 1982 service retirement examination 
was negative for any relevant abnormalities.  The first clinical 
evidence of hypertension was in a September 1990 Tricare 
treatment note, more than 10 years after the Veteran's discharge 
from service.  Contrary to the Veteran's assertions, the clinical 
evidence in the year following his service discharge does not 
reflect a diagnosis of hypertension or hypertension as defined by 
VA regulations.  38 C.F.R. § 4.104, DC 7101.  Moreover, no 
competent medical opinion has been submitted suggesting a nexus 
between the Veteran's current hypertension and his service.

The Veteran is not competent to opine as to the etiology of his 
hypertension.  While a layperson can provide evidence as to some 
questions of etiology or diagnosis, the question of a medical 
relationship between the cause of his hypertension and service, 
which would require more than direct observation to resolve, is 
not in the category of questions that lend themselves to 
resolution by lay observation.  Cf. Jandreau and Barr, both 
supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis).  Thus, the Veteran 
is not competent to opine on this question and his statements and 
those of his representative, asserting a relationship between 
this disorder and his service are not probative as to this 
question.

Although the Veteran's representative appeared to briefly argue 
during the February 2010 hearing that the Veteran's hypertension 
was caused by his presumed exposure to herbicides in Vietnam, the 
Veteran himself has made no such contention.  As noted above, 
presumptive service connection for hypertension due to herbicide 
exposure has not been deemed appropriate under current VA 
regulations.  38 C.F.R. § 3.309(e).  And no competent medical 
evidence has been submitted suggesting such a nexus.

As the preponderance of the evidence is against a link between 
the Veteran's hypertension and a disease or injury in service, 
the weight of the evidence is against his claim for service 
connection.  Reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b).

Service Connection for TB

The Veteran contends that he is entitled to service connection 
for residuals of an in-service TB infection.

A December 1959 service entrance examination was negative for any 
relevant abnormalities.  A viral upper respiratory infection 
(URI) was found in August 1972.  A January 1974 environmental 
health consultation noted that the Veteran had had a positive 
intermediate TB skin test (PPD) in January 1974, but chest and 
cardiac X-rays were negative.  The Veteran reported that his 
health was relatively good and that he suffered from general 
malaise.  INT therapy was recommended for one year.

He was again treated for URIs in October 1963 and in March 1965.  
Complaints of a history of chest pain were noted in July 1975 and 
November 1975.  Rhinitis was assessed in October 1975 following 
continued complaints of chest pain.  The Veteran reported 
constant chest pain during January 1976 allergy testing.  An 
impression of a frontal sinus infection was noted in April 1977.  
The Veteran was treated for URIs in July 1968 and in January 
1980.

Chest X-rays conducted in March 1979, in May 1981 and in October 
1982 were within normal limits or found no significant 
abnormalities.  An August 1980 periodic examination was negative 
for any relevant abnormalities.  A September 1982 retirement 
examination was also negative for any relevant abnormalities, 
even though a history of TB was reported in the accompanying RMH.

An undated internal medicine consultation reflected the Veteran's 
reports of a long history of chest pain and pressure that 
occurred more frequently at night.  All cardiac testing and 
examinations had been normal with the exception of a transitive 
episode of diastolic hypertension.  Following a physical 
examination, the examiner noted that the Veteran was severely 
depressed and that he did not suffer from any cardiac problems.

An undated TB Detection and Control Data form indicated that the 
Veteran was given a TB Tine test in March 1971 that was negative 
and that he began INH prophylaxis in January 1974.  Chest X-rays 
were conducted in January 1974, April 1974, July 1974 and 
February 1975 and liver testing was conducted between January 
1974 and January 1975.  The Veteran elected to waive his 
discharge examination in December 1982.

A November 1983 VA examination of the lungs was negative for 
rales, rhonchi or wheezing.  No complaints of, treatment for, or 
findings related to TB were noted.

An URI was diagnosed in October 1986 following the Veteran's 
complaints of sinus congestion, headaches and a sore throat.

A September 1990 private chest X-ray showed the pulmonary fields 
were clear.  A January 1991 private chest X-ray revealed that the 
Veteran's lungs were free of inflammatory lung disease.

An impression of viral sinusitis and bronchitis were made in 
January 1994.  The Veteran's reported symptoms included wheezing 
and coughing.

An August 1999 VA chest X-ray revealed clear lung fields.  No 
effusions or pneumothoraxs were identified.

An April 2003 private evaluation was negative for any wheezes, 
rales or rhonchi.  An accompanying chest X-ray was clear.

A February 2007 VA pulmonary consultation was negative for 
wheezing.  TB testing conducted in February 2007 was negative for 
any signs or symptoms.

The Veteran's breath sounds were noted to be normal during a June 
2007 VA general medicine examination.  No adventitious sounds 
were heard on physical examination.

In a December 2008 DRO hearing, the Veteran testified that he was 
exposed to TB in service and that he had been treated with a 
regiment of pills for a year.  He was instructed never to take a 
tine test again and to rely on chest X-rays to diagnose TB.

During a February 2010 hearing, the Veteran testified that he did 
not suffer from active TB during service and that he had just 
been exposed to the disease.

There is no competent medical evidence establishing that the 
Veteran currently suffers from residuals of TB exposure.  Post-
service chest X-rays have been consistently negative for any 
relevant abnormalities and the Veteran himself denied suffering 
from any current symptoms.  The remaining clinical record is also 
negative for such a condition.  The Court has held that "Congress 
specifically limits entitlement for service- connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  As a current disability has not been diagnosed, 
the Veteran's service connection claim for residuals of TB 
exposure cannot be granted.

Increased Rating Claims

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

Psychiatric Disorder

The Veteran contends that the severity of his symptoms and the 
impact of his disability on his daily life warrant a higher 
rating.

Acquired psychiatric disorders are evaluated under VA's General 
Rating Formula for Mental Disorders.  Under the formula, a 50 
percent rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of short- 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment, 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, DCs 9400-9440.

A 70 percent rating is warranted for where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A maximum 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, DCs 
9400-9440.

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).  

The extent of social impairment will also be considered, but an 
evaluation will not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the 
other hand, if the evidence shows that a veteran suffers symptoms 
or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Id. at 443.  The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan, supra at 444.

Psychiatric examinations frequently include assignment of a 
General Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 
(adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

The evidence as described below reveals GAF scores ranging 
between 40 and 65.  A GAF score ranging from 61-70 indicates some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning well, with some 
meaningful interpersonal relationships.  The Board notes that a 
GAF score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  A score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  A GAF of 31 to 40 signifies 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a depressed 
man avoids friends, neglects family, and is not able to work).  
DSM-IV at 47; 38 C.F.R. §§ 4.125, 4.130.  However, the GAF score 
assigned in a case, like an examiner's assessment of the severity 
of a condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

An August 1999 VA psychiatric examination report reflects the 
Veteran's complaints of constant depression and nervousness over 
the past year.  He had found some relief from his medications but 
there were no periods of remission.  Three hours of sleep per 
night with terminal insomnia were reported.  He demonstrated 
disinterest in pursuing meaningful outside activities.  
Hypervigilance and an exaggerated startle response were reported.  
Suicidal and homicidal ideations, auditory and visual 
hallucinations, and nightmares about Vietnam were denied.  Mental 
status examination found his mood be "all right," with anxious 
affect and a goal-directed thought process.  No delusions of 
reference, persecution or grandeur were noted.  He was oriented 
to person, place and time, his general fund of knowledge was 
good, and his calculations were performed poorly.  Following this 
examination, diagnoses of major depression, generalized anxiety 
disorder (GAD) and posttraumatic stress disorder (PTSD) were 
made.  A GAF score of 40 was assigned.

During a January 2001 VA psychiatric examination, the Veteran 
complained of frequent tearfulness, anxiety, states of extreme 
fear and memory problems such as forgetting a conversation or 
retrieval problems.  He reported being married to his wife since 
1960, and reported getting along "pretty well" with his wife 
but there was some strain due to his sexual dysfunction.  The 
Veteran's relationship with his children had been "irreparably 
hurt" due to his not going on a trip to Disney World at the last 
minute following a conflict with his wife.  He had earned a 
Bachelor's degree and a Master's degree following service.  His 
current life consisted of working at the post office and as a 
pastor for his church.  On mental status examination, the Veteran 
was fully oriented, but had flat affect.  His speech was 
spontaneous but was characterized by a tendency to become 
occasionally lost in details and was mild tangentiality as a 
result.  There was no evidence of gross cognitive dysfunction, 
active suicidal or homicidal ideations or psychotic symptoms.  
Objective psychological testing was consistent with the Veteran's 
self-reports.  Neuropsychological testing found his intellectual 
potential to be superior and that he was able to learn and retain 
new information.  Following this examination, diagnostic 
impressions of GAD and major depressive disorder (MDD) in partial 
remission were made and a GAF score of 60 was assigned.

At a March 2002 hearing, the Veteran testified that he did not 
get along with his children at all and that they did not call or 
see him anymore.  He believed that his wife played the "children 
off against" him.  He did not have any problems at work because 
he stayed by himself and out of everybody's business.  He had 
difficulty concentrating, particularly when preparing a sermon 
for church.  He experienced mood swings and crying spells.  He 
denied having friends other than his stepfather and was trying to 
work on strained relations with his parishioners.

At an October 2003 VA psychiatric examination, the Veteran 
reported that he lived with his wife and grandson.  He continued 
to complain of anxiety, depression, poor concentration and 
suspiciousness.  The Veteran also reported continuing marital 
problems with his wife and the interference of his sister-in-law 
in his marriage.  Panic attacks were denied.  He had recently 
retired from the post office due to a shoulder injury.  The 
examiner noted that the Veteran was overly inclusive of all 
details as "all obsessive people tend to be," that his personal 
hygiene was good and that no inappropriate behavior was 
exhibited.  There was no impairment of thought processes or 
communications.  Mental status examination was negative for 
delusions, hallucinations or psychotic symptoms.  The Veteran was 
oriented in all spheres.  His memory was good except for a slight 
decrease in short-term memory probably related to anxiety and 
depression.  There were no clear obsessive rituals.  Following 
this examination and a review of the Veteran's claims file, 
diagnoses of MDD in partial remission and GAD were made.  A GAF 
score of 61 was assigned.

A February 2004 VA treatment note revealed that the Veteran 
reported that he was getting along with his wife and speaking 
more with his children in.  He reported continued arguments and 
marital difficulties during a June 2004 VA follow-up.

At a June 2005 VA psychiatric examination, the Veteran continued 
to complain of depression, anxiety, difficulty concentrating and 
sleep difficulties.  The examiner noted that the Veteran was 
neatly groomed, appropriately dressed with a cooperative, 
friendly and attentive attitude.  Mental status examination 
revealed his affect to be normal; his mood depressed as 
manifested with stress; and his attention was intact.  The 
Veteran was oriented to person, time and place.  Thought 
processes and content were unremarkable.  Judgment was intact; 
impulse control was good.  Examination was negative for 
delusions, hallucinations, inappropriate behavior, 
obsessive/ritualistic behavior, reports of panic attacks, a 
history of violent episodes, and suicidal or homicidal ideations.  
Recent memory was impaired, while remote and immediate memory was 
normal.  Following this examination, diagnoses of MDD in partial 
remission and GAD were made and a GAF score of 65 was assigned.  
An Axis-II diagnosis of obsessive-compulsive personality traits 
was also made with the examiner noting that these traits made the 
Veteran a rigid and demanding person who can be stubborn and 
maladaptive.

Complaints of depression and marriage difficulties were reflected 
in a March 2006 VA treatment note.  The examiner noted that the 
Veteran avoided eye contact, that there was some tangentially in 
his speech, that he was neatly dressed, and that he appeared to 
be quite bright.  Current suicidal ideations and a history of an 
attempted overdose were reported.   A diagnosis of major 
depression and a GAF score of 60 were given.

A December 2006 VA treatment note reflects the Veteran's reports 
of difficulty concentrating.  He was noted to have good grooming, 
that his mood was euthymic and affect was anxious.  Speech was 
spontaneous, productive, relevant and coherent.  Suicidal and 
homicidal ideations and psychotic symptoms were denied.  His 
memory was intact for recent and past events.  Insight and 
judgment were good.  A diagnosis of MDD was made and a GAF score 
of 50 was assigned.

The Veteran reported continued depression and marital 
difficulties at a March 2007 VA follow-up.  He was fully oriented 
with euthymic mood.  He appeared well-groomed, calm and 
cooperative.  He maintained good eye contact, was able to smile 
and had spontaneous speech that was free of loosened associations 
or flight of ideas.  Thought process was linear.  Suicidal and 
homicidal ideations, auditory and visual hallucinations and 
delusions were denied.  Insight and judgment were fair.

The Veteran reported a fair to good relationship with his wife 
during a June 2007 VA psychiatric examination.  A fair 
relationship with the couple's five adult children and a good 
relationship with the Veteran's mother were also reported.  The 
Veteran denied having friends but did have several acquaintances.  
He did not associate with his neighbors and had no hobbies.  The 
Veteran attended church, went shopping, dined out occasionally 
and watched television.  He was able to perform his personal 
hygiene.  He reported getting about eight hours of restful sleep 
six nights a week and that he awakened frightened and excessively 
sweating on the remaining night.  Vietnam-related nightmares, 
intrusive memories or flashbacks were denied.  Mental status 
examination revealed that he was polite and cooperative, that he 
was alert and oriented, that his speech was clear but tended to 
be circumstantial.  Long-term memory was intact; short-term 
memory was good.  Concentration was good and he was able to 
conceptualize at an abstract level.  He denied delusional 
ideations, hallucinatory experiences, and suicidal, homicidal and 
paranoid ideations were denied.  Following this examination and a 
review of the Veteran's claims file, a diagnosis of MDD was made 
and a GAF score of 50 was assigned.

A GAF score of 61 was shown in an August 2008 VA treatment note.

During a December 2008 DRO hearing, the Veteran testified about 
concentration and memory difficulties and adjustments to his 
medication regimen.  

A June 2009 VA treatment note reflects that a recent 
neuropsychological report found that the Veteran displayed 
cognitive impairment suggestive of a decline in cognitive 
functioning, including significant impairment in his immediate 
and delayed memory for auditory information,.  He demonstrated 
generally intact attention, concentration and working memory 
abilities.  His level of intellect appeared to be in average to 
high average range.  He demonstrated difficulty in verbal 
fluency, flexibility and speed of cognitive processing.  The 
results of this testing suggested that he met the diagnostic 
criteria for dementia with Alzheimer's disease as the most likely 
etiology.  The examiner noted that the Veteran's mood was flat 
and that his affect was congruent with his mood.  He was not 
depressed at that time and denied hearing voices.  Paranoia was 
denied and no delusions were elicited.  Insight and judgment were 
adequate.  Diagnoses of MDD and vascular dementia were made and a 
current GAF score of 55 was assigned.

A July 2009 VA psychology treatment note reveals that the Veteran 
was mildly depressed and that his affect was within normal 
limits.  He was fully oriented and alert.  Suicidal and homicidal 
thoughts were denied.  No psychotic behaviors were observed.

During a February 2010 hearing, the Veteran testified that his 
medication changes left him feeling drowsy.  He denied suicidal 
or homicidal ideations but admitted feeling sorry for himself.  
The Veteran did not experience panic attacks but sometimes had 
memory problems.  He got along with his wife "pretty good" and 
"like old folk".  Rituals, inappropriate behavior, 
disorientation to time or place or difficulty remembering the 
names of close relatives were denied.  While working at the post 
office, he got along with his co-workers and supervisor.  The 
Veteran felts that his memory and cognitive abilities were 
decreasing at a faster rate than they ought to.  

In an undated statement, the Veteran reported that he had 
difficulty relating to his family now that they were grown and 
that he always felt angry.  He also stated that he had difficulty 
"holding things together."

In light of the above, the Board finds that the preponderance of 
the evidence is against a rating in excess of 50 percent.  A 
rating in excess of 50 percent requires occupational and social 
impairment with deficiencies in most of the areas of work, 
school, family relations, judgment, thinking and mood.  Such 
symptoms include suicidal ideations, obsessional rituals, speech 
that was intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to function 
independently, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances and an inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, DCs 9400-9400.

Throughout the course of this appeal, the Veteran's acquired 
psychiatric disorder has been manifested by complaints of 
anxiety, depression, sleep difficulties, concentration 
difficulties and hypervigilance.  His judgment has consistently 
been found to be intact and he has been consistently noted to be 
appropriately groomed.  Suicidal and homicidal ideations, 
hallucinations and delusions have been consistently denied and 
were not found on any mental status examination.  Panic attacks 
and obsessional rituals were consistently denied.  He remained in 
a long-term marriage to his wife but intermittently reported that 
they were not getting along.  His relationship with his five 
adult children was also intermittently reported to be strained.  
He reported working as a pastor of his church and of being able 
to maintain a relationship with his parishioners.  While working 
at the post office, he got along with his co-workers and 
supervisor.  His speech, while occasionally described as 
circumstantial, was not described as illogical, obscure or 
irrelevant.  His GAF scores ranged between 40 and 61, suggesting 
between moderate and serious symptoms.  Thus, a rating in excess 
of 50 percent is therefore not warranted for any period during 
the course of this appeal.  Id.

Migraine Headaches

The Veteran contends that he is entitled to a higher initial 
rating for migraine headaches, under DC 8100.

Under this diagnostic code, a 10 percent rating is warranted 
where there are characteristic prostrating attacks averaging one 
in two months over the last several months.  A 30 percent 
disability rating is warranted where there are characteristic 
prostrating attacks occurring on an average of once a month over 
the last several months.  Very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrants a maximum 50 percent rating.  38 C.F.R. 
§ 4.124a, DC 8100.

The rating criteria do not define "prostrating."  According to 
Stedman's Medical Dictionary at 1461 (27th ed. 2000), 
"prostration" is defined as "a marked loss of strength, as in 
exhaustion."

A January 2001 VA neurological examination reflected the 
Veteran's complaints of daily headaches, which lasted 24 hours 
and were very dull to mild in severity.  He was able to tolerate 
these headaches and they did not interfere with his day-to-day 
activities.  These headaches intensified at certain times and 
usually occurred during bouts of sinusitis, emotional upset, 
nervousness or tension or elevated blood pressure.  He used 
Tylenol to treat his headaches during these periods.  The use of 
medications other than Tylenol, photophobia, phonophobia or 
difficulty concentrating during such periods was denied.  
Physical examination revealed that all cranial nerves were 
normal.  Sensory examination was normal.  Following this 
examination, an impression of chronic daily headaches with 
exacerbation during anxiety and other emotional upsets was made.

During a June 2005 VA neurological examination, the Veteran 
complained of constant headaches, which were felt over his face 
and the top of his head.  He lived with these headaches and they 
did not interfere with his daily activities.  His headaches were 
not associated with nausea, vomiting, photophobia or phonophobia.  
Physical examination revealed tenderness over the frontal and 
maxillary sinuses.  A cranial nerve examination was otherwise 
negative.  Head and neck examination was normal.

A January 2006 VA treatment note reflects complaints of dull 
headaches.  Nausea or flashes of light were denied.

More frequent and more migrainous headaches were reported during 
a January 2010 private neurology visit.

During the February 2010 hearing, the Veteran testified that he 
did not have any prostrating attacks as he took medications to 
prevent migraine headaches.  He denied going to bed because of 
the severity of his headaches, being nauseated or experiencing 
vertigo or dizziness.

The Veteran reported that he experienced daily headaches in an 
undated statement.

A rating in excess of 10 percent for migraine headaches requires 
characteristic prostrating attacks that occur an average of once 
per month over the last several months.  The Veteran denied 
suffering from prostrating attacks on several occasions during 
the course of this appeal and the clinical evidence was negative 
for such attacks.  Photophobia, phonophobia, nausea and vomiting 
were denied. A rating in excess of 10 percent is therefore not 
warranted.  38 C.F.R. § 4.12a, DC 8100.

Rhinitis

The Veteran's rhinitis is currently rated noncompensable under DC 
6522 pertaining to allergic rhinitis.

Under that diagnostic code, a10 percent rating is warranted when 
there are no nasal polyps but with greater than 50 percent 
obstruction of nasal passages on both sides or complete 
obstruction on one side.  A maximum 30 percent rating is 
warranted when polyps are present.  38 C.F.R. § 4.97, DC 6522.

In a May 2002 private treatment summary, Dr. A. W. indicated that 
the Veteran had a long history of recurrent rhinosinusitis 
complaints with normal computed tomography (CT) scans.  He had 
had difficulty controlling his symptoms with standard medical 
regimens but there had been no indication warranting surgical 
intervention.  The Veteran had been treated with antihistamines, 
nasal steroids, nasal saline and antibiotics.

An April 2003 private sinus CT scan revealed minimal 
mucoperiosteal thickening of the left osteomeatal complex and the 
partial pneumatization of the right middle turbinates.

A November 2003 VA sinus examination reflects the Veteran's 
reports of daytime somnolence, congestion with the right worse 
than the left, postnasal drip and occasional itching of his noses 
and eyes.  He had been prescribed several oral medications to 
treat his condition.  His symptoms were perennial but worse in 
the winter.  Speech impairments or the use of an oxygen 
ventilator were denied.  On physical examination, the Veteran's 
auricles, external auditory canals and tympanic membranes were 
found to be normal.  Examination of his nose revealed a patent 
airway without crusting or pus, bilaterally.  Sinuses were 
nontender and there was no evidence of postnasal drip.  No 
nodules or masses were palpable in the neck.  An accompanying 
sinus CT scan was normal with no evidence of acute sinusitis.  
Following this examination and a review of the Veteran's claims 
file, an impression of chronic allergic rhinitis was given.

An August 2005 sinus examination reflects the Veteran's reports 
that his symptoms were well-controlled with his prescribed 
medications and that he experienced significant symptomology when 
he did not use his medications.  Thick postnasal drip was helped 
with his medication.  Speech impairment, a soft palate, dyspnea 
related to the nose and nasal regurgitation were denied.  He 
experienced symptoms year around, but they were worse in the 
spring and fall.  He was not incapacitated by definition.  On 
physical examination, the Veteran's auricles, external auditory 
canals and tympanic membranes were within normal limits.  The 
nose showed a midline septum without polyps.  Examination was 
negative for rhinoscleroma, granulomatous disease, obstruction in 
either nostril, tenderness over the sinuses, purulent discharge, 
crusting or palpable neck nodules.  An impression of allergic 
rhinitis was given.  Although a review of the Veteran's claims 
file was not mentioned by the examiner, specific references to 
the Veteran's private treatment records were contained within the 
examination report.

No tenderness over the maxillary sinuses was noted during a June 
2007 VA general medicine examination.  The Veteran's nose, mouth 
and throat appeared clear.

A June 2007 private respiratory note shows a left side nasal 
polyp.  The remaining private respiratory treatment notes dated 
between June 2007 and September 2009 were negative for polyps.

A July 2007 VA sinus examination reflects the Veteran's 
complaints of thick mucus, nasal blockage, an irritated sore 
throat and hoarseness.  These symptoms occurred year around and 
where not notably exacerbated by common household allergens but 
tended to be worse in the springtime.  Physical examination 
revealed normal nasal and pharyngeal mucosa.  There were no neck 
nodules.  Test results demonstrated some reactivity to perennial 
and seasonal allergens.  An impression of chronic rhinosinusitis 
was made.

At a December 2008 DRO hearing, the Veteran reported that he must 
flush his nasal passages every night or he would need to blow his 
nose the following day.  He was currently receiving allergy 
shots.

During a February 2010 hearing, the Veteran testified that he had 
been receiving allergy shots from his private physician.  He used 
prescription sprays to ensure that his nasal passages were open 
and did not believe that he had any physical obstructions in his 
nose.

In an undated statement, the Veteran reported suffering from 
three or four bad sinus infections per year while in service.

A compensable rating for rhinitis requires a greater than 50 
percent obstruction of nasal passages on both sides or the 
complete obstruction on one side.  The clinical evidence has been 
negative for such obstructions throughout the course of the 
appeal.  In addition, a single instance of nasal polyps were 
noted in a June 2007 private treatment note, but followed by no 
such findings during a July 2007 VA examination.  There were no 
other instances of polyps demonstrated in the clinical records.  
As the Veteran did not report the obstruction of nasal passages 
or nasal polyps during the course of the appeal, the 
preponderance of the evidence is against a compensable rating.  
38 C.F.R. § 4.97, DC 6522.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's acquired psychiatric disorder, migraine headaches 
and allergic rhinitis disabilities have been manifested as 
described above.  The current ratings adequately contemplate the 
Veteran's symptomatology.  There are no periods of 
hospitalization reported for these disabilities during the course 
of this appeal or is there evidence of marked interference with 
employment due to these disabilities.  Hence, referral for 
consideration of an extraschedular rating is not warranted.


ORDER

New and material evidence not having been received, the 
previously-denied claim of entitlement to service connection for 
obstructive sleep apnea is not reopened and the appeal is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of TB exposure is 
denied.

Entitlement to a rating in excess of 50 percent for an acquired 
psychiatric disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches is denied.

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's remaining claims so that he is afforded every 
possible consideration.

In April 2004, the Board remanded the Veteran's claims for 
service connection for bilateral shoulder and knee disorders, for 
bilateral carpal tunnel syndrome and for a sacroiliac disorder.  
A VA orthopedic examination was to be conducted to determine the 
nature and etiology of each of these claimed disorders.  The 
examiner, following a physical examination of the Veteran and a 
review of his claims file, was to offer an opinion regarding the 
etiology of each of these conditions.

No such examination has been conducted.  A December 2004 VA 
orthopedic examination addressed the Veteran's cervical spine 
disorder only.  A second December 2004 orthopedic examination and 
a November 2005 orthopedic examination did not provide any 
opinions regarding the etiology of the claimed orthopedic 
disorders.  VA orthopedic examinations are therefore required to 
determine the nature and etiology of these disorders.

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance).  Because VA failed to assure compliance with the 
Board's April 2004 remand instructions, and because to date a VA 
examiner has not provided a satisfactory opinion regarding the 
nature and etiology of the claimed disorders, the case must again 
be remanded for another orthopedic examination and an opinion.  
Id.; see also Barr, 21 Vet. App. at 311.  As such, the Board has 
no discretion and must again remand this claim.

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon, 20 Vet. App. at 83.  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran reported on numerous occasions that he experiences 
ringing in his ears (tinnitus) and, during a June 2005 VA 
neurological examination, he attributed this ringing to his 
service-connected headaches.  Under 38 C.F.R. § 3.310 (which was 
revised effective in October 2006), service connection may be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2010).  Such permits a grant of service connection not only for 
disability caused by a service-connected disability, but for the 
degree of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.; see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  At a February 
2010 hearing, he attributed his tinnitus to in-service noise 
exposure.  He has also alleged suffering from this ringing since 
service and that the symptoms have worsened over the years.  With 
regard to the Veteran's service-connection claim for tinnitus, in 
Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
determined that tinnitus is the type of disorder associated with 
symptoms capable of lay observation.  A VA audiology examination 
is required to determine the nature and etiology of his claimed 
tinnitus.

The Veteran also seeks entitlement to a TDIU rating.  The Veteran 
is currently service-connected for an acquired psychiatric 
disorder, rated as 50 percent disabling; status-post radical 
retropubic prostatectomy, rated as 20 percent disabling; 
folliculitis decalvans, rated as 10 percent disabling; cervical 
spine degenerative disc disease, rated as 10 percent disabling 
and headaches, rated as 10 percent disabling.  Service connection 
has also been granted for erectile dysfunction and chronic 
allergic rhinitis, and both disorders are related as 
noncompensably disabling.  His current combined disabling rating 
is 70 percent.  Thus, the Veteran meets the schedular criteria 
for a TDIU under the provisions of 38 C.F.R. § 4.16(a) (2010).  

In this regard, the Board notes that an April 2003 private 
assessment noted that any activities that the Veteran performed 
in an enclosed, poorly ventilated environment or an environment 
in which he would be exposed to smoke, fumes and chemicals would 
be difficult due to his history of sinusitis.  He may also have 
difficulty relating to co-workers or accepting authority due to 
his history of depression and anxiety.  An October 2004 private 
opinion from nurse practitioner P. H. indicated that the Veteran 
was unable to seek or hold gainful employment due to his 
"service connection condition of degenerative arthritis."  A 
September 2006 opinion from Dr. T. H. attributed the Veteran's 
difficulty typing to his carpal tunnel syndrome and lower back 
disorder.  Also, as noted above the Veteran apparently retired 
from the post office due to a bilateral shoulder disorder.  Thus, 
the Veteran's TDIU claim is inextricably intertwined with the 
service-connection claims remaining on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered until both are 
adjudicated).  As such, it follows that Board resolution of the 
TDIU claim on appeal, at this juncture, would be premature 
pending additional development of his service-connection claims.

Prior to arranging for examinations, the Board notes that the 
Veteran receives ongoing treatment for his service-connected 
disabilities through the Central Alabama VA Healthcare System.  
The claims file contains VA medical records dated up until 
February 26, 2010.  On remand, any outstanding VA medical records 
should be obtained.  Similarly, the Veteran should be asked to 
identify and sign authorization for release of outstanding 
private treatment records that are pertinent o the claims being 
remanded on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Central Alabama VA Healthcare System 
since February 26, 2010.  All records and/or 
responses received should be associated with 
the claims file.

2.  Send a letter to the Veteran and his 
representative, asking the Veteran to 
identify any private healthcare providers who 
have treated him for any of his service-
connected disorders and for any of the 
claimed disorders, and to sign authorization 
for release of such records.  All 
records/responses received should be 
associated with the claims file.  

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
audiology examination in accord with Training 
Letter No. 10-02, at an appropriate VA 
medical facility.  The entire claims file, 
to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.

If tinnitus is diagnosed in either or both 
ears, with respect to each ear, the examiner 
should offer an opinion, consistent with 
sound medical principles, as whether it is at 
least as likely as not (50 percent or 
greater probability) that such disability is 
the result of injury or disease (to 
particularly include alleged in-service noise 
exposure) incurred or aggravated by service.  
If tinnitus is associated with conditions 
other than hearing loss (for example, 
migraine headaches), the audiologist must 
indicate that the complaint of tinnitus 
requires referral to another provider 
(appropriate provider to be determined by the 
VAMC, Compensation & Pension (C&P) Director 
or other responsible person as with 
contractors) for determination of etiology.  
The examiner should further comment on 
whether, and to what extent, the Veteran's 
tinnitus was caused or worsened beyond 
natural progression by any service-connected 
disability.  (See pages 42 and 43 for a list 
of the Veteran's service-connected 
disabilities).

Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent or greater probability) that 
his service-connected disabilities (to 
include tinnitus if found to warrant service 
connection) alone, or together, render him 
unable to secure or follow a substantially 
gainful occupation.

The examiner(s) should set forth all 
examination findings meeting the provisions 
of Training Letter No. 10-02, along with a 
complete rationale for the conclusions 
reached, in a printed report.  If any 
requested opinion cannot be provided, the 
examiner(s) should clearly state the 
reason(s) why.

4.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
orthopedic examination to determine the 
nature and etiology of his claimed bilateral 
shoulder and knee disorders, bilateral carpal 
tunnel syndrome, and sacroiliac disorder.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
further indicated tests (to include X-rays, 
EMG and/or nerve conduction studies, if 
deemed warranted) and studies should be 
accomplished (with all results made available 
to the examiner prior to the completion of 
his or her report), and all clinical findings 
should be reported in detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should identify any current carpal 
tunnel syndrome, shoulder, knee or low back 
disorder found and the approximate date of 
onset for any such disorder.  With respect to 
any such diagnosis, the VA examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that such diagnosed 
disorder (a) had its onset in service or is 
otherwise related to a disease or injury due 
to active duty service; (b) was proximately 
caused by or due to any of the Veteran's 
service-connected disabilities (see pages 42 
and 43); (c) has been permanently aggravated 
by a service-connected disability (see pages 
42 and 43); or (d) is the result of some 
other event or injury.  Aggravation is 
defined for legal purposes as a permanent 
worsening of the underlying condition, beyond 
the natural progression of the condition, 
versus a temporary flare-up of symptoms.  If 
arthritis is diagnosed, the examiner should 
indicate whether it was manifested to a 
compensable degree within one year of the 
Veteran's discharge from service on September 
30, 1983.  

Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent or greater probability) that 
his service-connected disabilities (to 
include any carpal tunnel syndrome, shoulder, 
knee and/or low back disorder if found to 
warrant service connection) alone, or 
together, render him unable to secure or 
follow a substantially gainful occupation.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

5.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claims for service connection 
and for a TDIU remaining on appeal.  This 
should include consideration of whether an 
extraschedular total disability rating (TDIU) 
under 38 C.F.R. § 4.16(b) is warranted.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be furnished an SSOC 
and afforded the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


